Citation Nr: 0216105	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  99-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a perforated tympanic 
membrane, left ear.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from March 1961 to April 
1964, with approximately 5 years and 8 months of prior active 
duty service from 1955 to 1961.  He also had periods of 
active duty for training and inactive duty training in the 
Army National Guard from April 1964 to March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for tympanic 
membrane perforation, and determined that the veteran had not 
submitted new and material evidence to reopen his claims for 
service connection for a nervous disorder and for loss of 
balance and dizziness (previously denied as vertigo).

The claims for service connection for a nervous disorder and 
for loss of balance and dizziness (previously denied as 
vertigo) are the subjects of the Remand which follows this 
decision.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claims now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claims, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  The veteran does not have current disability from 
perforated tympanic membrane of the left ear.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
perforated tympanic membrane of the left ear.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection of Perforation of the Tympanic 
Membrane of the Left Ear

The veteran contends that he has current disability from 
residuals of perforation of the tympanic membrane of his left 
ear.  For the following reasons and bases, the Board 
concludes that the veteran is not entitled to service 
connection for perforation of the left tympanic membrane.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service and/or active duty for training.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991 & Supp 2002); 
38 C.F.R. §  3.303 (2001).

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) competent evidence that the veteran suffered 
an event, injury or disease in service; and (3) competent 
evidence that the claimed disability or symptoms is 
associated with the established event, injury or disease in 
service or another service-connected disability.

In order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be an in-service occurrence or there must be 
evidence of a nexus or connection between the current 
disability and the in-service precipitating disease, injury, 
or event.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Service medical records show that the veteran was injured by 
a munitions explosion in August 1975.  He sustained, among 
other injuries, a perforated left eardrum.  In an August 1977 
rating decision, the veteran was granted service connection 
for hearing loss and tinnitus due to the explosion.

In April 1998, the veteran filed a claim which was deemed by 
the RO to include disability for perforation of the tympanic 
membrane of the left ear.  The veteran has appealed the RO's 
January 1999 rating decision which denied entitlement to 
service connection for tympanic membrane perforation.

The veteran underwent a VA ear examination in November 1997.  
His subjective complaints included balance problems, and 
decreased hearing and tinnitus on the left side.  He stated 
that he was taking Antivert.  An examination of the veteran's 
ears, including the left tympanic membrane, was entirely 
normal.  The examiner reported that the veteran had no 
secondary condition due to his history of ear injury, and 
that there was not present active disease or infection in the 
middle or inner ear.  The pertinent report diagnosis was left 
tinnitus per patient.

The veteran was examined again on January 2002 for an ear 
disorder.  The examiner noted that left ear trauma from an 
explosion and that the veteran had been told that he had 
Meniere's syndrome.  His subjective complaints were hearing 
loss, tinnitus, vertigo, balance and gait problems, 
discharge, and pruritus.  He had been treated with Dramamine 
and Antivert.  External and otoscopic examination of the left 
ear showed no abnormality.  The tympanic membrane was normal.  
The was no evidence of perforation or scar tissue.  The 
examiner reported that there was no evidence of ear disease, 
including infections of the middle or inner ear.  The 
reported diagnoses were normal ear examination and tinnitus 
as per patient.

The Board has reviewed the entire record, including service 
medical records, reports of VA examinations, VA outpatient 
treatment records, and medical records submitted as part of 
the veteran's application for benefits administered by the 
Social Security Administration.  The service medical records 
confirm a left tympanic membrane perforation.  However, 
recent medical records do not show that the veteran has 
current disability associated with perforation of the left 
ear tympanic membrane.  On the contrary, the examiner 
specifically reported in November 1997 and in January 2002 
that the veteran's left ear was normal.

Based on a review of the evidence, the Board finds that the 
veteran's left ear tympanic membrane is clinically normal and 
that the veteran had no current disability associated 
specifically with perforation of the left ear tympanic 
membrane.  Therefore, the Board concludes that the veteran is 
not entitled to service connection for perforation of the 
left ear tympanic membrane.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2002).  In this case the veteran has been so notified by the 
January 1999 rating decision, the April 1999 statement of the 
case, and the July 2002 supplemental statement of the case.  
Further, by a letter dated in September 2001, the veteran was 
informed of the evidence needed to substantiate his claim and 
of the duties that the RO would undertake to assist him in 
developing his claim.  

The veteran did not respond to the RO's September 2001 
letter.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that VA has complied with the VCAA 
notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  In its September 2001 
letter, the RO specifically advised the appellant that he 
could obtain private medical records and submit them to VA, 
or identify such records and request VA to obtain them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has been informed that to substantiate his claim he 
should submit medical evidence showing that his claimed 
disability from perforated left ear tympanic membrane is 
related to a disease or injury he incurred during his active 
military service.  He has had several opportunities to 
identify sources of evidence, including when he filed his 
claim, his Notice of Disagreement, his substantive appeal.  
The RO has obtained treatment records identified by the 
veteran, including medical records associated with his claim 
for disability benefits administered by the Social Security 
Administration.  The veteran has not provided information 
concerning additional evidence -- such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related -
- which has not been obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded several VA examinations.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
him in obtaining records and providing medical examinations.  
The regulation concerning VA's duty to notify claimants of 
inability to obtain records under the VCAA, 38 C.F.R. 
§ 3.159(e) (2002), is applicable to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 
29, 2001).  VA has not been unable to obtain any records 
identified by the veteran or otherwise identified in the 
claims file.  Therefore, VA has no duty to notify the veteran 
of inability to obtain evidence.


ORDER

Entitlement to service connection for perforation of the 
tympanic membrane of the left ear is denied.


REMAND

The veteran's February 1999 Notice of Disagreement included 
an attached document in which the veteran clearly specified 
the issues which he desired to have appealed to the Board.  
Those issues include entitlement to service connection for  
vertigo and entitlement to service connection for a 
neuropsychiatric disorder.  

The RO should provide the veteran and his 
representative, if any, a SOC that 
conforms with the requirements of 
38 U.S.C.A. § 7105(d)(1) (West 1991), in 
particular, one that provides the veteran 
the law and regulations pertaining to its 
denial of service connection for vertigo 
and for a neuropsychiatric disorder 
including a discussion of the law and 
regulations pertaining to the need for 
new and material evidence to reopen a 
finally disallowed claim; a discussion of 
how such laws and regulations affect the 
RO's decision; and a summary of the 
reasons for such decision.  The veteran 
and his representative, if any, must be 
given an opportunity to respond to the 
SOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

